         Case 16-04627          Doc 59       Filed 10/21/19 Entered 10/21/19 16:35:11                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Tyrone L Britton                                      )             Chapter 13
                                                                )             Case No. 16 B 04627
          Debtor(s)                                             )             Judge LaShonda A. Hunt

                                                      Notice of Motion

    Tyrone L Britton                                                          Debtor A ttorney: David M Siegel
    15145 Ashland Ave.                                                        via Clerk's ECF noticing procedures
    Harvey, IL 60426


                                                                              >    Dirksen Federal Building
On November 04, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 719
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, October 22, 2019.                     /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On February 15, 2016, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on May 11, 2016, for a term of 36 months with payments of $285.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            44                $13,810.00            $12,955.00         $855.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/21/2019
                                                                              Due Each Month: $285.00
                                                                              Next Pymt Due: 11/16/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
07/31/2017              925835          $700.00                       08/28/2017              927972       $400.00
11/27/2017              934494          $570.00                       02/20/2018              940123       $570.00
03/08/2018              940925          $570.00                       06/14/2018              948833       $570.00
07/13/2018              950657          $570.00                       08/10/2018              952613       $285.00
11/13/2018              958937          $855.00                       02/11/2019              964717       $855.00
05/03/2019              970963          $855.00                       08/16/2019              978732       $855.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
